     Case 2:21-cv-00743-KJM-GGH Document 14 Filed 07/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEPHANIE N. TORRES,                             No. 2:21-cv-00743 KJM GGH P
12                         Petitioner,
13           v.                                        ORDER
14    MONA D. HOUSTON, Warden,
15                         Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application to proceed in forma

18   pauperis. Examination of the in forma pauperis application reveals that petitioner is unable to

19   afford the costs of suit. Accordingly, the application to proceed in forma pauperis will be

20   granted. See 28 U.S.C. § 1915(a).

21           IT IS HEREBY ORDERED that petitioner’s motion to proceed in forma pauperis (ECF

22   No. 10) is granted.

23   Dated: July 21, 2021
                                                 /s/ Gregory G. Hollows
24                                       UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                       1
